Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant's proposed amendment and response after FINAL filed on 2/23/2021.  
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Applicant's proposed amendment adding a new limitation in the proposed amended claim 8, the independent claim(s), presents a new issue for search and consideration by the Examiner since the limitation of the claims and scope of claims have been changed and would thus require a new search, consideration and/or rejections. To be specific, in claim 8: 
A) the new limitation that the method “consists” of a single administration step raises issues under 112(a) regarding whether or not the instant specification enables one of skill in the art to practice the invention commensurate in scope with the claims, wherein the fundamental question is can one of skill in the art predict that the entire scope of the instantly claimed conditions would be successfully relieved or arrested by simply administering the instant composition without follow up steps of observation, diagnostics, etc.; and

 	Therefore, the proposed amendment After Final will not be entered.  

Moreover, even if the proposed amendment were entered, said amendment does not overcome the rejections based on Duran/Naka, wherein a method of treating keratitis of the eye, by administering eye drops consisting of heparin and excipients, onto the surface of the eye, is reasonably suggested.

Withdrawn Rejection
Applicant's response filed 2/23/2021, has been fully considered with respect to the rejection of claims 8, 9, 11, 21, 29 and 30 under 35 U.S.C. 102(a)(1) as being anticipated by Zaturinsky et al. (Ophth. Surg., 1990), and claims 22, 23 and 28 under 35 U.S.C. 103 as unpatentable over Zaturinsky et al. (Ophth. Surg., 1990), in view of Peyman et al. (US 2006/0122152). Applicant persuasively argues that the method of Zaturinsky does not administer a composition onto the “ocular surface” but instead administers the composition into the “anterior chamber”, wherein one of ordinary skill would recognize the “ocular surface” as a distinct set of structures from the “anterior chamber”. The rejection is hereby withdrawn.

Maintained Rejections
Applicant's response filed 2/23/2021, has been fully considered with respect to the rejections based on Peyman ‘152, Difiore, Peyman ‘661, Gross and Duran. As stated above, the new limitations in the proposed amended independent claim 8 presents a new issue for search and consideration by the Examiner since the limitation and scope of claims have been changed. Applicant's arguments are directed towards the newly submitted amendment filed 2/23/2021. Applicants' arguments depend on the entry of the amendment and are thus unpersuasive in view of the non-entry of the amendment. The rejections set forth in the Office action dated 6/12/2014 are hereby maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571)272-6146.  The examiner can normally be reached on M-F 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DALE R MILLER/Primary Examiner, Art Unit 1623